Citation Nr: 0416112	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  96-10 305	)	DATE
	) 
MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to January 26, 1998.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss prior to April 14, 2000.

3.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss prior to December 8, 2003.

4.  Entitlement to a rating in excess of 70 percent for 
bilateral hearing loss.

5.  Entitlement to a rating in excess of 30 percent for 
acoustic vestibular nerve dysfunction.

6.  Entitlement to a compensable rating for residuals of a 
scalp laceration.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a January 1997 rating decision the RO established 
service connection for bilateral hearing loss and assigned a 
0 percent rating effective from August 30, 1994.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in May 1997.  A copy of the 
transcript of that hearing is of record.  In October 1999, 
the Board, in pertinent part, remanded the issues of 
entitlement to service connection for residuals of a scalp 
laceration and cranial trauma and entitlement to an increased 
rating for bilateral hearing loss.

In a June 2000 rating decision the RO granted service 
connection for residuals of a scalp laceration, rated 0 
percent disabling under Diagnostic Codes 8045-7804, and 
assigned a 30 percent rating for acoustic vestibular nerve 
dysfunction.  It was noted that the award for residuals of a 
scalp laceration was considered a complete grant of the 
benefits sought on appeal.  The RO also granted entitlement 
to an increased 10 percent rating for bilateral hearing loss 
effective from January 26, 1998, and an increased 50 percent 
rating from April 14, 2000.  In a July 2000 rating decision 
the RO granted entitlement to a total rating based on 
individual unemployability effective from April 14, 2000.  

In June 2003, the Board remanded the issues of evaluation of 
bilateral hearing loss, currently rated as 50 percent 
disabling, evaluation of acoustic vestibular nerve 
dysfunction, currently rated as 30 percent disabling, and 
evaluation of residuals of a scalp laceration to the RO for 
additional development.  

In a January 2004 rating decision the RO granted entitlement 
to an increased 70 percent rating for bilateral hearing loss 
effective from December 8, 2002.  The Board notes that the 
veteran's claim for a higher rating for bilateral hearing 
loss, placed in appellate status by his disagreement with the 
initial rating, remains an "original claim" and is not a 
new claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate evaluations 
may be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  The RO has assigned staged ratings in 
this case, and the Board, accordingly, has listed the issues 
as set forth on the title page of this decision.

The Board also notes the veteran withdrew his appeals for 
entitlement to service connection for left knee degenerative 
arthritis and social anxiety disorder by correspondence dated 
in November 2003 and that he withdrew his request for a Board 
hearing by correspondence dated in March 2004.  Although in 
documents received by the RO in January 2004 he reported he 
had been "encouraged" to sign the November 2003 statement 
withdrawing issues on appeal, the Board finds his statements 
do not amount to a retraction of his withdrawal of those 
issues.  There is no evidence of any VA impropriety in 
encouraging the veteran to withdraw issues on appeal.  In 
fact, the June 2003 Board remand had specifically instructed 
the RO to contact the veteran to clarify the benefits he was 
seeking on appeal.  Therefore, the Board finds the issues 
listed on the title page of this decision are the only 
matters remaining for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  Audiometric evaluations for bilateral hearing loss prior 
to January 26, 1998, revealed no more that Level III hearing 
acuity in the right ear and Level III hearing acuity in the 
left ear.

3.  Audiometric evaluations for bilateral hearing loss during 
the period from January 26, 1998, to April 14, 2000, revealed 
no more that Level III hearing acuity in the right ear and 
Level III hearing acuity in the left ear.

4.  Audiometric evaluations for bilateral hearing loss during 
the period from April 14, 2000, to December 8, 2003, revealed 
no more than Level VIII hearing acuity in the right ear and 
Level VIII hearing acuity in the left ear.

5.  Audiometric evaluations for bilateral hearing loss after 
December 8, 2003, revealed no more than Level IX hearing 
acuity in the right ear and Level IX hearing acuity in the 
left ear. 

6.  The veteran is presently receiving the maximum schedular 
rating for acoustic vestibular nerve dysfunction.

7.  The veteran's service-connected residuals of a scalp 
laceration are manifested by a well-healed 1.5 centimeter 
scar to the right parietal area, without evidence of 
disfigurement, limitation of function, painful or tender 
superficial scarring, a scar of 5 or more inches in length, a 
scar at least one-quarter inch wide, scar surface contour 
elevated or depressed on palpation, scar adherent to 
underlying tissue, hypo or hyper-pigmented skin, abnormal 
skin texture, missing underlying soft tissue, or indurated 
and inflexible skin.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for bilateral 
hearing loss prior to January 26, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.85, 4.87, Tables VI, VIa, VII, Diagnostic Codes 6100 to 
6110 (effective before June 10, 1999).

2.  The requirements for a rating in excess of 10 percent for 
bilateral hearing loss during the period from 
January 26, 1998, to April 14, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.85, 4.87, Tables VI, VIa, VII, Diagnostic Codes 6100 to 
6110 (effective before and after June 10, 1999).

3.  The requirements for a rating in excess of 50 percent for 
bilateral hearing loss during the period from April 14, 2000, 
to August 6, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, 4.87, 
Tables VI, VIa, VII, Diagnostic Codes 6100 to 6110 (effective 
before and after June 10, 1999).

4.  The requirements for a rating in excess of 70 percent for 
bilateral hearing loss after August 6, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, 4.87, Tables VI, VIa, VII, Diagnostic 
Codes 6100 to 6110 (effective before and after 
June 10, 1999).

5.  A rating in excess of 30 percent for acoustic vestibular 
nerve dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 
6204 (effective before and after June 10, 1999).

6.  A compensable rating for residuals of a scalp laceration 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Codes 7800, 7804 (before and after 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record shows the 
veteran was notified of the VCAA by correspondence dated in 
March 2003.  Although the notice was provided under the 
provisions of 38 C.F.R. § 19.9(a)(2)(ii), a regulation which 
has since been invalidated by Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), the Board finds the veteran has been adequately 
notified of the VCAA provisions applicable to his present 
appeal.  The issues addressed in this decision were re-
adjudicated after the March 2003 notice by the RO in the 
September 2003 supplemental statements of the case and in the 
January 2004 rating decision and supplemental statement of 
the case.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that the decision 
in Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the September 2003 and 
January 2004 re-adjudications and transfer of the veteran's 
case to the Board.  The notice complied with all requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  He was notified of the pertinent evidence 
obtained by VA during the course of this appeal and informed 
of the evidence necessary to substantiate his claims.  On 
several occasions he was requested to provide information 
identifying evidence pertinent to his claims.  Therefore, the 
Board finds further attempts to obtain any additional 
evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran underwent numerous VA examinations during the course 
of this appeal and the available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  Fenderson, 12 Vet. App. 119.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

Bilateral Hearing Loss
Factual Background

Service medical records show the veteran was involved in a 
motor vehicle accident in Korea in October 1953.  It was 
noted that he was rendered unconscious when his jeep 
overturned and that he was unresponsive on arrival for 
medical care.  The diagnoses included semi-coma secondary to 
cranial trauma.  There was no evidence of hearing loss at 
that time.  A March 1955 report noted the veteran had normal 
hearing.

On August 30, 1994, the RO received a VA Form 21-526, 
application for VA benefits, in which the veteran requested 
service connection for head trauma with hearing loss as a 
result of a truck accident.  In an April 1995 statement he 
reported he had experienced severe pain, hearing loss, and 
bleeding from the ear as a result of a perforated tympanic 
membrane.  

On VA authorized audiological evaluation in June 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
55
70
48
LEFT
40
45
65
70
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The diagnoses included mild, sloping gradually to severe 
bilateral sensorineural hearing loss.

On VA authorized audiological evaluation in October 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
60
70
48
LEFT
30
45
65
65
51

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

In a January 1997 rating decision the RO granted entitlement 
to service connection for bilateral hearing loss.  A 0 
percent rating was assigned effective from August 30, 1994.

On VA authorized audiological evaluation in July 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
60
60
48
LEFT
35
50
65
65
54

Speech discrimination scores utilizing the "NU-6" word list 
were 90 percent for the right ear, and 100 percent for the 
left ear.  It was the examiner's opinion that the veteran's 
hearing loss could be partially, but not entirely, due to 
noise exposure.

In September 1997, the RO noted that "NU-6" speech 
recognition was not acceptable for VA purposes and that 
speech recognition testing must be by Maryland CNC testing. 

On VA authorized audiological evaluation in January 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
60
60
49
LEFT
40
45
65
65
54

Word recognition scores were obtained with a CID W-22 word 
list using monitored live voice.  Scores were obtained at 72 
percent at a presentation level of 75 decibels (76 percent at 
85 decibels) in the right ear and 72 percent at a level of 75 
decibels (72 percent at 85 decibels) for the left ear.

At his personal hearing in May 1997 the veteran testified, in 
essence, that a higher rating was warranted for disabilities 
he incurred as a result of trauma during active service.  In 
May 1999, the veteran submitted copies of articles generally 
discussing the possible causes of hearing loss.  

In October 1999, the Board noted that the results of the July 
1997 and the January 1998 audiological examinations were 
inadequate for rating purposes.  The matter was remanded for 
the RO to obtain an audiological examination which included a 
controlled speech discrimination test utilizing the Maryland 
CNC word list.  It was also noted that VA's authority to use 
the specific hearing tests it employed has not been addressed 
by regulations prior to changes to the Schedule for Rating 
Disease of the Ear and Other Sense Organs effective June 10, 
1999.  Those changes modified 38 C.F.R. § 4.85(a) to reflect 
that the Maryland CNC speech discrimination test was to be 
used for evaluating hearing impairment.  Although the 
Maryland CNC speech discrimination test had not been 
specified in the rating schedule previously, the Board stated 
the use of the Maryland CNC speech discrimination test had 
been established by a regulation on the evaluation of hearing 
loss published in the Federal Register on November 18, 1987 
(52 Fed. Reg. 44,117).  That regulation changed the method of 
evaluating hearing loss based on a VA study on hearing loss 
testing methods and assistive hearing devices that had been 
requested by Congress in 1984.  The results of the study were 
published in a VA report titled "Report on Hearing Loss 
Study" issued on January 6, 1986.  See 64 Fed. Reg. 25,202-
25,210 (May 11, 1999).

On VA authorized audiological evaluation in September 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
*3 Value 
Average
RIGHT
30
30
---
60
40
LEFT
30
45
---
60
45

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.

On VA authorized audiological evaluation in April 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
45
60
70
56
LEFT
50
50
65
75
60

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 44 percent in the left ear.

In a June 2000 rating decision the RO granted entitlement to 
an increased 10 percent rating for bilateral hearing loss 
effective from January 26, 1998, and an increased 50 percent 
rating from April 14, 2000.  

On VA authorized audiological evaluation in December 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
70
75
80
74
LEFT
65
75
80
85
76

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 37 percent in the left ear.


Analysis

VA laws governing the rating of hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  64 
Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85).  Where the law or regulations governing a claim are 
changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Table VI, Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  It noted that numeric designations based 
solely on puretone averages (Table VIa) was for use only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c).  

The revised Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  

The Rating Schedule revisions also added the provision that 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(effective after June 10, 1999).  

Under the version of the Rating Schedule prior to revision, 
audiometric evaluations in June 1995 revealed literal 
designations of Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear and in October 1996 
of Level II in the right ear and Level IV in the left ear.  
See 38 C.F.R. § 4.87, Table VI (effective before 
June 10, 1999).  These designations warrant 0 percent ratings 
under Table VII.

The Board notes that the results of the July 1997 and the 
January 1998 audiological examinations were inadequate for 
rating purposes because they did not include a controlled 
speech discrimination test utilizing the Maryland CNC word 
list.  The Board finds, however, that Table VIa may be 
employed for the purposes of determining the adequacy of the 
assigned ratings.  Although the Chief of the Audiology Clinic 
did not certify that language difficulties or inconsistent 
speech audiometry scores made the use of both puretone 
average and speech discrimination inappropriate, the Board 
finds reference to Table VIa is appropriate in this case as a 
result of the failure to procure the information necessary 
for an adequate rating during this period.  See 38 C.F.R. 
§ 4.85(c) (effective before June 10, 1999).  There is no 
evidence that the veteran is prejudiced by this review.  For 
similar reasons, the Board finds, based upon the absence of a 
puretone finding at 3000 Hertz, that a 3 value average should 
be used to evaluate the September 1998 examination findings.

Audiometric evaluations under Table VIa revealed literal 
designations of Level II in the right ear and Level III in 
the left ear in July 1997 and of Level III in the right ear 
and Level III in the left ear in January 1998.  See 38 C.F.R. 
§ 4.87, Table VIa (effective before June 10, 1999).  The 
September 1998 examination findings are indicative of a Level 
III designation for the right ear and a Level I designation 
for the left ear under Table VI based upon the 3 value 
puretone average.  These designations are assigned 0 percent 
ratings under the applicable regulations effective before 
June 10, 1999.  The Board notes there are no audiometric 
evaluations for consideration during the period from the 
effective date of the rating schedule revisions on June 10, 
1999, to April 14, 2000.  Therefore, the Board finds a 
compensable rating for bilateral hearing loss prior to 
January 26, 1998, and a rating in excess of 10 percent prior 
to April 14, 2000, are not warranted.

Under either version of the Rating Schedule, the April 2000 
audiometric evaluations reveal literal designations of Level 
VIII hearing acuity in the right ear and Level VIII hearing 
acuity in the left ear.  38 C.F.R. §§ 4.85, 4.87, Table VI 
(effective before or after June 10, 1999).  Therefore, 
entitlement to a rating in excess of 50 percent for bilateral 
hearing loss prior to December 8, 2003, is not warranted.  
Therefore, the Board finds entitlement to an increased rating 
under the previous rating criteria is not warranted.

Similarly, under either version of the Rating Schedule, the 
December 2003 audiometric evaluations reveal literal 
designations of Level IX hearing acuity in the right ear and 
Level IX hearing acuity in the left ear.  38 C.F.R. §§ 4.85, 
4.87, Table VI (effective before or after June 10, 1999).  
The Board notes that the provisions of 38 C.F.R. § 4.86(a) 
apply for the December 2003 findings, but that evaluations 
under Table VIa reveal designations of Level VI hearing 
acuity for each ear.  Thus, the application of the Table VI 
designations for each ear are most advantageous to the 
veteran.  These designations are assigned 60 percent ratings 
under the applicable regulations effective before or after 
June 10, 1999.  Therefore, entitlement to a rating in excess 
of 70 percent for bilateral hearing loss after December 8, 
2003, is not warranted.  

Although the veteran is presenting in receipt of a rating in 
excess of that indicated by the record, this decision does 
not disturb the RO's June 2000 rating decision assigning the 
70 percent rating.  The Board notes such matters require a 
specific process and determination beyond the scope of this 
appeal.  

The only evidence of a more severe loss of hearing acuity is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
entitlement to higher or "staged" ratings are not 
warranted.

Acoustic Vestibular Nerve Dysfunction
Factual Background

Service medical records show that the veteran was treated for 
syncope in March 1954.  Diagnosis was deferred at that time, 
and it does not appear that a final opinion was ever made 
regarding the syncope.  Subsequent records show treatment for 
a skin rash and associated general weakness without opinion 
as to etiology.

VA medical treatment records dated in July 1980 show the 
veteran was treated for cerumen impaction of the left ear.  
It was noted he denied vertigo and reported no past history 
for ear operation or trauma.  Subsequent VA medical records 
dated from July 1994 to July 1997 show the veteran complained 
of chronic episodes of dizziness on numerous occasions.

Records dated in July 1994 show the veteran had 
disequilibrium and disorientation since 1979.  In June 1995, 
the veteran complained of chronic dizziness and headaches 
since 1980.  It was noted that he believed these problems 
were due to his left ear problems.  He was referred to the 
Ear, Nose, and Throat clinic for evaluation.  That same 
month, a diagnosis of labyrinthitis was provided.  

An August 1995 electronystagmogram (ENG) resulted in an 
overall impression that the abnormal findings indicated the 
presence of pathology involving the central nervous system.  
It was noted that the veteran was taking medication for both 
high blood pressure and arthritis.  In April 1996, the 
veteran complained of dizziness which he believed was due to 
a left ear injury.  It was also noted that he had complaints 
of vertigo.

VA examination for diseases/injuries of the brain in October 
1996 included a diagnosis of history of head injury with loss 
of consciousness.  It was noted that the veteran claimed 
decreased hearing of the left ear, occasional tinnitus of the 
left ear, and dizziness one to two times per month.  The 
examiner stated there appeared to be no connection between 
the veteran's in-service motor vehicle accident with 
unconsciousness and his present complaints of decreased 
hearing, labyrinthitis, or tinnitus in the left ear.

In May 1997, the veteran complained of periodic episodes of 
severe dizziness, which occurred approximately two to three 
times per month, and lasted about twelve minutes.  The 
assessment at that time was dizziness.

At his personal hearing in May 1997 the veteran testified 
that blood had discharged from his left ear while serving in 
combat.  He also expressed his belief that this bleeding and 
the in-service acoustic trauma he experienced had caused 
additional damage to his ears besides hearing loss.  He 
described fainting spells and dizziness, and stated that he 
had been treated for vertigo.  He reported his in-service 
motor vehicle accident was the result of an episode of 
dizziness.  

A July 1997 VA contract audiological evaluation noted that 
the veteran's case history revealed constant tinnitus and 
vertigo; however, no additional findings were provided by the 
examiner.  In an addendum the examiner recommended the 
veteran receive additional medical treatment for his 
complaints of constant dizziness.

At his November 1997 VA examination for ear disease the 
veteran reported he sustained acoustic damage to his ears and 
had blood discharge from his left ear while serving in 
combat.  It was also noted that he complained of instability, 
with occasional episodes of feeling of the room spinning 
around.  He also reported that he was unstable and afraid to 
drive his automobile, and that he was unable to drive because 
of this instability. The examiner noted the veteran was 
essentially unchanged from the previous October 1996 
examination and found a diagnosis of labyrinthitis was not 
warranted.  The examiner noted that a diagnosis had been made 
several years earlier, but that the disorder had not 
persisted.

At his January 1998 VA contract audiological evaluation the 
veteran reported he had experienced vertigo attacks which had 
forced him to stop performing everyday activities like 
driving due to the "fear" of having a vertigo attack.  The 
examiner made no additional comments or opinions regarding 
the veteran's complaints of vertigo.

The veteran submitted various statements in which he 
summarized his review of medical treatise evidence, as well 
as copies of articles, regarding disabilities of the ears and 
the potential causes thereof.  He claimed that acoustic/noise 
trauma could result in conditions such as tinnitus, 
vestibular disorders, Meniere's Syndrome, and symptoms such 
as dizziness.  One of the articles submitted reported that 
symptoms of dizziness could be indicative of vestibular 
balance disorders.  It was noted that common causes of 
vestibular disorders included head injuries, ear infections, 
and viruses.  Other balance disorders were also noted to be 
caused by medications, stroke, neurological conditions, and 
even psychological problems.  Statements dated in November 
1999 noted the veteran had been observed when he experienced 
periods of dizziness.  

In correspondence dated in January 2000 the veteran's private 
neurologists stated that in an accident during active service 
the veteran had incurred a head injury which caused some 
hemotympanum.  It was noted he had significant neurological 
deficits, including occipital headaches, tinnitus, vertigo, 
and feelings of disequilibrium, which were believed to be due 
to cranial nerve VIII dysfunction.

In correspondence dated in April 2000 a VA neurologist noted 
the veteran had been seen in the neurology clinic and that it 
was quite clear that he had a post traumatic 
acoustic/vestibular nerve dysfunction as a result of an 
injury incurred in the 1950's.

VA examination in April 2000 revealed a negative physical 
examination, but the examiner concurred with the findings of 
acoustic/vestibular nerve dysfunction, decreased hearing, and 
tinnitus.  It was noted the veteran walked with a normal gait 
and that he was well coordinated.  The cranial nerves were 
intact.  The veteran reported symptoms including occasional 
instability when arising from a seated position.  Subsequent 
VA treatment records show continued complaints of 
instability.

Analysis

As noted above, VA laws governing the rating of hearing 
impairment and diseases of the ear were revised effective 
June 10, 1999.  Thus, the version most favorable to the 
claimant applies.  See VAOPGCPREC 3-2000.  Prior to June 10, 
1999, the Rating Schedule for chronic labyrinthitis provided 
a 10 percent rating for a moderate impairment with tinnitus 
and occasional dizziness, and a 30 percent rating if the 
disorder was severe with tinnitus, dizziness, and occasional 
staggering.  38 C.F.R. § 4.87a, Diagnostic Code 6204 
(effective prior to June 10, 1999).  It was noted that the 
rating for labyrinthitis could be combined with a rating for 
hearing loss or suppuration. 

The revised Rating Schedule provides a 10 percent rating for 
occasional dizziness and a 30 percent rating if the disorder 
is manifested by dizziness and occasional staggering.  
Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned.  38 C.F.R. § 4.87, Diagnostic Code 6204 
(effective after June 10, 1999).  As with the former rating 
criteria, hearing impairment or suppuration may be separately 
rated and combined.  

Based upon the evidence of record, the Board finds the 
veteran is presently receiving the maximum schedular rating 
possible under either version of the Rating Schedule for his 
service-connected acoustic vestibular nerve dysfunction.  The 
veteran is properly rated under Diagnostic Code 6204 and he 
is presently receiving a separate rating for his hearing 
impairment.  There is no evidence of any present suppuration 
for an additional separate rating.  Therefore, the Board 
finds higher or separate ratings are not warranted.  

Residuals of a Scalp Laceration
Factual Background

Service medical records show that the veteran was involved in 
a motor vehicle accident in October 1953.  Records show he 
was treated for a small 2.5 centimeter (cm) scalp laceration 
to the right frontal region which required sutures.  He was 
also noted to have multiple minor abrasions.

The veteran underwent a VA examination for diseases/injuries 
of the brain in October 1996.  The examiner noted that the 
veteran's past history included laceration of the scalp 
secondary to cranial trauma and labyrinthitis.  The examiner 
found no palpable lesions of the scalp, no defects in the 
skull, no tissue loss, and no scars.  The diagnosis was 
history of head injury with loss of consciousness.  It was 
further noted that the veteran claimed decreased hearing of 
the left ear, occasional tinnitus of the left ear, and 
dizziness one to two times per month.  The examiner stated 
that there appeared to be no connection between the veteran's 
in-service motor vehicle accident with unconsciousness and 
his present complaints of decreased hearing, labyrinthitis, 
or tinnitus in the left ear.

At his May 1997 personal hearing, the veteran testified that 
his injuries as a result of his in-service motor vehicle 
accident required 15 sutures.  He also testified that he did 
have a residual scar on his head despite the findings of the 
October 1996 VA examiner.  Moreover, the veteran indicated 
that the examination was inadequate because the examiner had 
not looked at his head.  It was noted in the record that the 
veteran did appear to have a scar on his head.

The veteran submitted a photograph of his head which shows a 
scar on his head.  A private medical statement dated in 
January 2000 noted the veteran had some obvious, but well-
healed scalp lacerations.

VA examination in April 2000 revealed no evidence of healed 
laceration or cranial trauma on physical examination.  VA 
examination in December 2003 revealed a 1.5 cm scalp 
laceration to the parietal area that was well healed and 
nontender.  It was noted there was no disfigurement.  There 
was no evidence tenderness, swelling, or irregularity to the 
scalp or to the parietal bone.  

Analysis

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  Therefore, the veteran's claim will 
be considered under both the old and new law and the version 
most favorable to the claimant applies.  See VAOPGCPREC 3-
2000.  

Prior to August 30, 2002, the Rating Schedule provided 
ratings for disfiguring head, face, or neck scars when the 
disorder is slight (0 percent), moderately disfiguring (10 
percent), severe, especially if the scar produces a marked or 
unsightly deformity to the eyelids, lips, or auricles (30 
percent), or complete or with exceptionally repugnant 
deformity to one side of the face or with marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (effective prior to August 30, 2002).  Under the old and 
new law the Rating Schedule provides ratings for scars when 
there is evidence of tenderness and pain on objective 
demonstration (10 percent) or limitation of function of the 
part affected.  See 38 C.F.R. § 4.118, Codes 7804, 7805 
(before and after August 30, 2002).

The current Rating Schedule provides ratings for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with six or more characteristics of 
disfigurement (80 percent), with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement (50 percent), 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement (30 percent), and with one 
characteristic of disfigurement (10 percent).  38 C.F.R. 
§ 4.118, Code 7800 (after August 30, 2002).

The 8 characteristics of disfigurement for the purposes of 
evaluation under § 4.118 include (1) scar 5 or more inches 
(13 or more cm.) in length, (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part, (3) surface contour of 
scar elevated or depressed on palpation, (4) scar adherent to 
underlying tissue, (5) skin hypo or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.), (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding 6 square inches (39 sq. cm.), (7) 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 sq. cm.), and (8) skin indurated and inflexible in 
an area exceeding 6 square inches (39 sq. cm.).  Unretouched 
color photographs are to be taken into consideration when 
evaluating these criteria.  Id.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a scalp laceration 
are manifested by a well-healed 1.5 centimeter scar to the 
right parietal area.  There is no objective evidence of 
disfigurement, limitation of function, painful or tender 
superficial scarring, a scar of 5 or more inches in length, a 
scar at least one-quarter inch wide, scar surface contour 
elevated or depressed on palpation, scar adherent to 
underlying tissue, hypo or hyper-pigmented skin, abnormal 
skin texture, missing underlying soft tissue, or indurated 
and inflexible skin..  Therefore, entitlement to a 
compensable rating under either the old or new rating 
criteria is not warranted.

Conclusion

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Although the veteran 
claims, in essence, that his service-connected disabilities 
had resulted in a marked interference with his employment, 
the evidence demonstrates the schedular ratings assigned were 
adequate in this case.  The Board finds a present 
determination as to this matter was rendered moot as a result 
of an April 14, 2000, award of a total rating based on 
individual unemployability, but that the evidence of record 
prior to that date is not indicative of an interference with 
employment beyond that contemplated by the Rating Schedule.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, was not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss prior to January 26, 1998, is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss prior to April 14, 2000, is denied.

Entitlement to a rating in excess of 50 percent for bilateral 
hearing loss prior to December 8, 2003, is denied.

Entitlement to a rating in excess of 70 percent for bilateral 
hearing loss is denied.

	(CONTINUED ON NEXT PAGE)


Entitlement to a rating in excess of 30 percent for acoustic 
vestibular nerve dysfunction is denied.

Entitlement to a compensable rating for residuals of a scalp 
laceration is denied.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



